DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 11/02/2022 is acknowledged.  The traversal is on the ground(s) that theIt is unclear as to which Group(s) is/are combination and which Group(s) is/are subcombination. Clarification is respectfully requested. This is not found persuasive because the first group of claims  and the second group of claims (claims 9-15 have been amended) are directed to a portable access node transmitting a lease request and receiving a granting the lease request in response to the request and while the third group of claims is directed to a portable access node configured to lease a portion of a radio frequency spectrum assigned to but not used by a local communication system which is different from the home communication system, and provide, over the leased portion of the radio frequency spectrum of the local communication system, the cellular communication service to a first, roaming mobile terminal subscribed to the home communication system but located within the coverage area of the local communication system.  Thus, the restriction/election mailed 09/16/2022 is proper and required different search areas.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaton et al. (U.S. 20120120887).
For claim 1, Deaton et al. disclose a method of operating a portable access node, the method comprising: 
transmitting a lease request to lease a portion of a communication resource assigned to but not used by a local communication system (at least [0087]-[0089] and [0096].   The spectrum lease request procedure 700 may be set to be initiated by the cognitive base station 124 according to a predetermined "demand trigger."  The unused or underused spectrum of the second cognitive base station 124B may be part of a spectrum lease that has been granted to the second cognitive base station 124B that is available. In other words, the second cognitive base station 124B may be permitted to sub-lease a spectrum lease to the first cognitive base station 124A.), wherein the portable access node is located within a coverage area of the local communication system (at least Fig. 2 and [0053].   The wireless communication system 200 includes the cRAN network 122 coupled with the packet data gateway 112, which, in turn, is coupled with the spectrum accountability server 128 and the geolocation database 130. The cRAN 122 includes a plurality of cognitive base stations 124.); and 
upon receiving a response granting the lease request, providing a communication service using the leased portion of the communication resource (at least [0076] and [0089].  The cognitive base station 124 may transmit a spectrum lease request signal to the spectrum accountability server 128 indicating the desired parameters. At operation 715, the spectrum accountability server 128 may evaluate the spectrum lease request based, at least in part, on the current spectrum access policy and the current spectrum access rules. When the spectrum lease request has been evaluated, the spectrum accountability server 128 may send a spectrum lease response to the cognitive base station 124 at operation 720. The spectrum lease response may indicate whether or not the spectrum accountability server 128 elected to validate or invalidate the spectrum lease request. In one example, the spectrum lease request may be considered valid if there is sufficient spectrum available for a secondary user, and if the cognitive base station 124 is following spectrum access rules. At this point, the cognitive base station 124 may operate according to the parameters of the spectrum lease when fielding service requests.  If a spectrum lease has been granted to the cognitive base station 124, the connected cognitive user equipment (CONN) 126 may connect with the cognitive base station 142 and communicate with the cognitive base station 124 over the DSA carrier 420 associated with the spectrum lease.)  
For claim 6, Deaton et al. disclose the method of claim 1, further comprising: upon receiving a resource release request from the local communication system, stopping said providing the communication service using the leased portion of the communication resource (at least [0099].  The second cognitive base station 124B may terminate the spectrum lease granted to the first cognitive base station 124A by transmitting a spectrum release order to the first cognitive base station 124A. For example, the spectrum release order may occur after the time period of the lease has expired, or upon occurrence of some other event.)   
For claim 7, Deaton et al. disclose the method of claim 1, wherein the leased portion of the communication resource comprises a part of a radio frequency spectrum of the local communication system (at least [0034].  A "DSA carrier" refers to a frequency or a set of frequencies (i.e., a portion of spectrum) that is available for a secondary user to use as a communication carrier (i.e., a set of channels) during a spectrum lease.)
For claim 8, Deaton et al. disclose the method of claim 7, wherein said providing the communication service using the leased portion of the communication resource is performed in accordance with at least one of a time period during which the portable access node is permitted to provide the communication service, a maximum transmission power at which the portable access node is permitted to provide the communication service, a transmission direction in which the portable access node is permitted to provide the communication service, or a maximum number of mobile terminals permitted to be connected to the portable access node to receive the communication service (at least [0091].  The spectrum accountability server 128 may terminate the spectrum lease granted to the cognitive base station 124 by transmitting a spectrum release order to the cognitive base station 124. For example, the spectrum release order may occur after the time period of the lease has expired, or upon occurrence of some other event.)  
For claim 9, Deaton et al. disclose a portable access node, comprising: cellular transceiving circuitry; network interface circuitry; and a processor configured to: 
upon discovering at least one local access node of a local communication system at a location of the portable access node wherein the portable access node is located within a coverage area of the local communication system (at least [0080].  The first cognitive base station 124A may transmit a neighbor request signal to the spectrum accountability server 128. At operation 535, the spectrum accountability server 128 may query the geolocation database 130 in order to find identifying information (e.g., geolocation information, IP addresses, etc.) for the second cognitive base station 124B. At operation 540, the spectrum accountability server 128 transmits the identifying information to the first cognitive base station 124A to complete the successful neighbor request), control the network interface circuitry to transmit, to a frequency repository server associated with the at least one local access node, a lease request to lease a portion of a radio frequency spectrum assigned to but not used by the at least one local access node of the local communication system ([0087] and [0096].   The spectrum lease request procedure 700 may be set to be initiated by the cognitive base station 124 according to a predetermined "demand trigger." In some embodiments, the cognitive base station 124 may be triggered to transmit a spectrum lease request signal to the spectrum accountability server 128.  The unused or underused spectrum of the second cognitive base station 124B may be part of a spectrum lease that has been granted to the second cognitive base station 124B that is available. In other words, the second cognitive base station 124B may be permitted to sub-lease a spectrum lease to the first cognitive base station 124A.), and 
upon receiving a response granting the lease request, control the cellular transceiving circuitry to perform cellular communication over the leased portion of the radio frequency spectrum (at least [0076] and [0089].  The cognitive base station 124 may transmit a spectrum lease request signal to the spectrum accountability server 128 indicating the desired parameters. At operation 715, the spectrum accountability server 128 may evaluate the spectrum lease request based, at least in part, on the current spectrum access policy and the current spectrum access rules. When the spectrum lease request has been evaluated, the spectrum accountability server 128 may send a spectrum lease response to the cognitive base station 124 at operation 720. The spectrum lease response may indicate whether or not the spectrum accountability server 128 elected to validate or invalidate the spectrum lease request. In one example, the spectrum lease request may be considered valid if there is sufficient spectrum available for a secondary user, and if the cognitive base station 124 is following spectrum access rules. At this point, the cognitive base station 124 may operate according to the parameters of the spectrum lease when fielding service requests.  If a spectrum lease has been granted to the cognitive base station 124, the connected cognitive user equipment (CONN) 126 may connect with the cognitive base station 142 and communicate with the cognitive base station 124 over the DSA carrier 420 associated with the spectrum lease.)  
For claim 10, Deaton et al. disclose the portable access node of claim 9, wherein the processor is configured to control the cellular transceiving circuitry to stop performing the cellular communication over the leased portion of the radio frequency spectrum in response to a resource release request originated from the at least one local access node (at least [0099].  The second cognitive base station 124B may terminate the spectrum lease granted to the first cognitive base station 124A by transmitting a spectrum release order to the first cognitive base station 124A. For example, the spectrum release order may occur after the time period of the lease has expired, or upon occurrence of some other event.)   
For claim 11, Deaton et al. disclose the portable access node of claim 9, wherein the processor is configured to control the cellular transceiving circuitry to stop performing the cellular communication over the leased portion of the radio frequency spectrum upon expiration of a time period during which the portable access node is permitted under the granted lease to perform the cellular communication over the leased portion of the radio frequency spectrum (at least [0099].  The second cognitive base station 124B may terminate the spectrum lease granted to the first cognitive base station 124A by transmitting a spectrum release order to the first cognitive base station 124A. For example, the spectrum release order may occur after the time period of the lease has expired, or upon occurrence of some other event.)   
Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Ibek et al. (U.S. 20200029250) disclose each base station owner advertises its leased as well as unused base station capacity at a specific time using blocks in the Blockchain. 
Oktay et al. (U.S. 20190259092) disclose mobile operators can advertise slices/partitions of available unused base station capacity, and auction and lease it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  11/19/2022